                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

ARLIS DALE GREATHOUSE                                                             PLAINTIFF
ADC #133023

v.                                  No: 5:18-cv-00285 JM-PSH


ARKANSAS DEPARTMENT OF
CORRECTION, et al.                                                               DEFENDANTS



                                            ORDER

        The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Patricia S. Harris. No objections have been filed.

After careful consideration, the Court concludes that the Proposed Findings and Partial

Recommended Disposition should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      Greathouse’s Eighth Amendment deliberate indifference claims will proceed.

        2.      Greathouse’s due process claims are dismissed.

        3.      All defendants other than Compton are dismissed from the case.



        DATED this 3rd day of January, 2019.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
